460 F.2d 192
UNITED STATES of America, Plaintiff-Appellee,v.Grayce Marie CATIVIELA, Defendant-Appellant.
No. 71-1817.
United States Court of Appeals,Ninth Circuit.
May 23, 1972.

Victor Sherman, of Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for defendant-appellant.
Robert L. Meyers, William D. Keller, U. S. Attys., Eric A. Nobles, John Walters, Jan Lawrence Handzlik, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, TRASK and GOODWIN, Circuit Judges.
PER CURIAM:


1
The judgment and conviction for violation of 18 U.S.C. Sec. 495 is affirmed.


2
The alleged newly discovered evidence offered in the petition for a new trial was either available at trial or was unlikely to produce an acquittal.  It was not error to deny appellant's motion for new trial.  Evalt v. United States, 382 F.2d 424 (9th Cir. 1967).


3
None of the court's rulings on the admissibility of evidence claimed by the appellant as error was an abuse of discretion or resulted in prejudice to the appellant.  Therefore appellant's claims are without merit.  United States v. Brown, 455 F.2d 1201 (9th Cir. 1972).


4
The written stipulation of facts and the jury waiver signed by the appellant are valid waivers and do not deny due process.  United States v. Goodwin, 446 F.2d 894 (9th Cir. 1971); Pool v. United States, 344 F.2d 943 (9th Cir. 1965).


5
Affirmed.